DETAILED ACTION
	Claims 1-22 are pending and examined.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a Chlorophyte alga having a mutated or attenuated cpSRP54 and a method of producing an algal product thereof, classified in C12N 15/8269 for example.
II. Claims 16-22, drawn to an algal mutant having a mutated or attenuated cytosolic signal recognition particle protein 54 and a method of producing a lipid thereof, classified in C12N 15/8247, for example.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are the alga having modified coding sequence for an unspecified chloroplastic signal recognition particle protein 54 of Group I and an alga having a modified coding sequence for an unspecified cytosolic signal recognition particle protein 54 of Group II. It is clear that a genetic modification to a protein expressed in the chloroplast would result in a different phenotype than a genetic modification to an unspecified protein in the cytosol. Since the two products require genetic modifications to different genes that are expressed in different compartments of the plant cell, and the modifications impact different parts of algal cell metabolism, and thus it is clear that the inventions of Group I and Group II differ in structure, function and utility.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions of Group I and II are shown to be distinct by a comparison of their genetic structure where the alga of Group I have a modified coding sequence for an unspecified chloroplastic signal recognition particle protein 54 and the alga of Group II have a modified coding sequence for an unspecified cytosolic signal recognition particle protein 54 wherein a search of one would not encompass a complete search of the other and would also require separate considerations under 35 U.S.C. 112(a), and thus examination of both groups would constitute and undue search burden. In addition, a separate classification provides evidence of distinction between the invention of Group I and the invention of Group II.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/
Primary Examiner, Art Unit 1663